Citation Nr: 0020661	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-08 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1956 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

With his June 1996 statement, the veteran submitted copies of 
medical records from the VA medical center in Tuscaloosa, 
Alabama.  The records included a physical therapy 
consultation request and report dated in June 1976, as well 
as notes of treatment in 1995 and 1996, all of which 
contained references to low back pain.  In addition, during 
his January 1999 personal hearing, the veteran testified 
that, after leaving service, he first sought medical care for 
his back at the VA medical center in Birmingham, Alabama, in 
1991.  

A review of the claims folder fails to reveal any treatment 
records associated with the June 1976 consultation or records 
of VA treatment for the low back dated prior to the records 
submitted by the veteran.  Therefore, it appears that 
additional VA medical records concerning low back treatment 
exist in one or both VA medical facilities.  VA is charged 
with constructive, if not actual, knowledge of evidence 
generated by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, before the Board may address the issue of 
whether new and material evidence has been received to reopen 
the veteran's claim, a remand is required to secure any 
pertinent VA not previously associated with the claims 
folder.     

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to secure the 
veteran's VA medical treatment records 
from the medical facilities in 
Birmingham, Alabama, and Tuscaloosa, 
Alabama, dated from 1976 to the present.  
Any records obtained should be associated 
with the claims folder.  A negative 
response is required if records are not 
found.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
veteran's claim for service connection 
for a low back disorder.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


